Order, Supreme Court, New York County (Joan Lobis, J.), entered August 19, 1996, which inter alia, determined that petitioner had established that the accounts in question contained client trust funds and voided the State tax levy with respect thereto, unanimously reversed, to the extent appealed from, on the law, without costs, the State’s tax compliance levy reinstated, and the matter remanded for trial with the State afforded discovery with respect to the MacFadden transactions and ownership of accrued interest in the accounts.
A trial pursuant to CPLR 5239 is required where it appears that petitioner has failed to comply with the requirements of Code of Professional Responsibility DR 9-102 (22 NYCRR 1200.46) for establishing attorney trust accounts and questions of fact are presented as to petitioner’s control over the funds in the subject accounts as evidenced by his control of and retention of interest, his deposit into and payment of professional fees from the checking account and the uncertain status of the MacFadden funds.
Concur — Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.